Citation Nr: 1756432	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a nose injury, including a deviated septum.

2. Entitlement to service connection for a respiratory condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).

Additional medical evidence is required in order to decide the Veteran's claim for residuals of a nose injury.  The Veteran has a current diagnosis of a deviated septum and claims that this is a residual of a nose injury he sustained while on active duty. See April 2017 Hearing Testimony, p. 2; October 2016 CAPRI, p. 19.  The Veteran has provided supporting evidence that he underwent a surgical procedure while in service, however his complete service treatment records are unavailable for review. See September 2013 Correspondence; December 2011 VA Memo.  There is insufficient competent evidence in the claims file to support a finding of a nexus between the Veteran's current condition and his service.  Accordingly, the Board finds that a remand is required for a VA examination to determine the nature and etiology of the Veteran's nose disability. 38 U.S.C. § 5103A(d)(2) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his respiratory condition, also characterized as rhinitis, may be related to his nasal condition. See April 2017 Hearing Testimony, p. 5; October 2016 CAPRI, p. 19.  The issue of service connection for a respiratory condition is inextricably intertwined with the issue of service connection for residuals of a nose injury, and it would be premature to decide the former issue before there has been a final adjudication of the latter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As the nose injury claim is still pending, the claim for respiratory condition must be remanded.  However, on remand, the Veteran should also be afforded a VA examination to determine the nature and etiology of his respiratory condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated treatment records, to include any records from the Miami VA Medical Center from October 2016 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a VA examination that addresses the nature and etiology of the Veteran's nose condition, to include a deviated septum.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran's nose disability, to include a deviated septum, is etiologically related to his active duty service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Obtain a VA examination that addresses the nature and etiology of the Veteran's respiratory condition, to include rhinitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale on the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's respiratory condition, to include rhinitis, is etiologically related to his active duty service.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's respiratory condition, to include rhinitis, is caused or aggravated by (i.e., permanently worsened by) the residuals of a nose injury, to include a deviated septum.

(c) If the examiner opines that the Veteran's respiratory condition was aggravated by the residuals of a nose injury, please provide an opinion as to the degree of aggravation.  In providing this opinion, the examiner should identify a baseline manifestation of the Veteran's respiratory condition and describe the increased impairment that is due to the residuals of the nose injury.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




